DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on March 14, 2022 with respect to amended independent claims 1, 38 and 55-60 have been fully considered. The amendments include the allowable subject matter of claim 3, previously indicated in the Non-Final Office Action mailed on 12/08/2021. Based on Applicant's amendments, the Claim Objections, 35 U.S.C. 102(a)(2) and 103 Claim Rejections previously set in the Non-Final Office Action mailed on 12/08/2021 have been withdrawn.
REASONS FOR ALLOWANCE
Claims 1, 4-38 and 40-61 are allowed. Claims 2-3 and 39 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method for wireless communication at a user equipment, comprising: determining a mapping between synchronization signal blocks and a random access message of a two-step random access procedure based at least in part on an indication, the random access message comprising a random access preamble and a random access payload; determining, based at least in part on the mapping, an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message; determining an association pattern period of the two-step random access procedure based at least in part on a second indication, wherein the association pattern period of the two-step random access procedure is based at least in part on a factor value of an association pattern period of a four-step random access procedure, the factor value comprising 
Regarding amended independent claim 1, the closest prior art of Hakola discloses a two-step random access channel (RACH) procedure between a UE and a gNB (Hakola, Fig. 3, [0034]-[0035]). The UE receives SSBs, and associated CSI-RSs, preambles and resource, and RACH configuration data from the gNB (step 312). The RACH configuration includes a mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure (Hakola, [0031], Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049]). The first message of the two-step RACH procedure comprises a first portion (the preamble) and a second portion (data portion). Based on the SSBs and ROs mapping along with the SSBs, associated CSI-RSs, preambles, and RACH configuration (step 312), the UE determines the TX beam for SSB#2 to be the best and the associated CSI-RS#b carrying the preamble and the data portion. The CSI-RS represent a narrower TX beam than the beam used for the associated SSB TX beam (Hakola, Fig. 3, [0035]-[0036], Fig. 4, Fig. 5, [0052]). The UE performs the two-step RACH procedure with the gNB based on the RACH configuration data received (Hakola, Fig. 2, [0031], Fig. 3, [0034]-[0036], [0042]-[0043], Fig. 4, [0049]). Hakola further discloses that PUSCH resources are used to carry the data signal of the first message of the two-step RACH procedure. Multiple CSI-RS resource sets with repetition enables are configured including CSI-SSB association to refine the transmit beams for the data signal. The PUSCH resource for the data part over SSBs/CSI-RSs periods of a SSB-RO association of the two-step RACH (Hakola, [0032], [0036], [0037], Fig. 4, Fig. 5, [0054], Fig. 6).
underlined claimed limitations “A method for wireless communication at a user equipment, comprising: 
determining a mapping between synchronization signal blocks and a random access message of a two-step random access procedure based at least in part on an indication, the random access message comprising a random access preamble and a random access payload; 
determining, based at least in part on the mapping, an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message; 
determining an association pattern period of the two-step random access procedure based at least in part on a second indication, wherein the association pattern period of the two-step random access procedure is based at least in part on a factor value of an association pattern period of a four-step random access procedure, the factor value comprising an integer value within a range configured by a network entity; 
mapping resources of the synchronization signal blocks to one or more physical random access channel occasions of the random access preamble and one or more physical uplink shared channel resource units of the random access payload over physical random access channel configuration periods of the association pattern period of the two-step random access procedure; and 
performing the two-step random access procedure with the network entity” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to amended independent claims 38 and 55-60 disclosing similar features as amended independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473